Citation Nr: 1025860	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-03 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder, claimed 
variously as bipolar disorder, depression, anxiety, and cognitive 
impairment, to include as secondary to service-connected 
discogenic disease of L5-S1 with lumbar strain.  

2.  Entitlement to service connection for a psychiatric disorder, 
claimed variously as bipolar disorder, depression, anxiety, and 
cognitive impairment, to include as secondary to service-
connected discogenic disease of L5-S1 with lumbar strain.  

3.  Entitlement to service connection for headaches, to include 
as secondary to service-connected discogenic disease of L5-S1 
with lumbar strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, E.M., C.G., and J.V. 


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran had active duty service with the United States Marine 
Corps from June 1980 to November 1984.  The Veteran also served 
with the United States Marine Corps Reserves for periods from 
February 1974 to August 1976; he was not called to active duty as 
a Reservist.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and August 2006 rating decisions by 
the RO.  The February 2004 decision denied, in pertinent part, 
entitlement to service connection for bipolar disorder.  The 
August 2006 decision denied, in pertinent part, entitlement to 
service connection for headaches.  

As the Board must first decide whether new and material evidence 
has been received to reopen the claim for service connection 
before it can address the matter on the merits-and in light of 
the Board's favorable action on the Veteran's petition to reopen 
the claim-the Board has characterized the appeal as encompassing 
the two issues listed on the title page.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge held at the RO in January 2008.  
At that hearing, the Veteran submitted a waiver of RO 
consideration of any newly submitted evidence.  These claims were 
previously before the Board in June 2008 and were remanded for 
further development.  Finally, in June 2010 the VA received newly 
submitted evidence along with a waiver of RO consideration.  

The issues of entitlement to service connection for a psychiatric 
disorder, claimed variously as bipolar disorder, depression, 
anxiety, and cognitive impairment, to include as secondary to 
service-connected discogenic disease of L5-S1 with lumbar strain 
and entitlement to service connection for headaches, to include 
as secondary to service-connected discogenic disease of L5-S1 
with lumbar strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied the 
Veteran's claim for service connection for a psychiatric 
disability.  A February 1994 letter advised the Veteran of his 
appeal rights.  The Veteran did not initiate an appeal of that 
decision.  

2.  The evidence associated with the claims file since the 
January 1994 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of the 
prior denial, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the claim for service 
connection for psychiatric disorder, claimed variously as bipolar 
disorder, depression, anxiety, and cognitive impairment, to 
include as secondary to service connected discogenic disease of 
L5-S1 with lumbar strain.  








CONCLUSIONS OF LAW

1.  The RO's January 1994 decision that denied the claim for 
service connection for cause for a psychiatric disability became 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the January 1994 rating decision, 
denying service connection for a psychiatric disorder, claimed 
variously as bipolar disorder, depression, anxiety, and cognitive 
impairment, to include as secondary to service connected 
discogenic disease of L5-S1 with lumbar strain, is new and 
material, the criteria for reopening the claim for service 
connection for a psychiatric disorder, claimed variously as 
bipolar disorder, depression, anxiety, and cognitive impairment, 
to include as secondary to service connected discogenic disease 
of L5-S1 with lumbar strain, are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Given the Board's favorable decision on the Veteran's petition to 
reopen his previously denied claim for service connection for a 
psychiatric disorder, claimed variously as bipolar disorder, 
depression, anxiety, and cognitive impairment, to include as 
secondary to service connected discogenic disease of L5-S1 with 
lumbar strain, the Board finds that all notification and 
development action needed to fairly adjudicate that claim has 
been accomplished.

II.  Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  
A claim which has been denied in an unappealed RO decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002), which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim. 

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and material 
evidence, which applies prospectively to all claims made on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156(a)].  In the current case, 
the claim to reopen was received in June 2003, subsequent to that 
date.  Therefore, the current version of the law, which is set 
forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, then the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must evaluate 
the merits of the claim in light of all of the evidence, both new 
and old, after ensuring that VA's statutory duty to assist the 
claimant in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas- Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

III.  Analysis

The evidence of record at the time of the January 1994 rating 
decision consisted of a VA examination report dated in April 
1993.  The January 1994 rating decision denied the Veteran's 
claim because there was no evidence to establish that psychosis 
was due to or proximately the result of the service-connected 
back disorder and borderline personality was not a disability for 
which service connection could be granted.  

Since the January 1994 RO decision private treatment records, VA 
treatment records, and written statements from the Veteran have 
been added to the record.  This evidence shows that the Veteran 
was diagnosed with bi-polar disorder in December 1999 and various 
private treatment records show continued treatment for bi-polar 
disorder.  A September 2005 VA examination shows that the Veteran 
had abnormal affect and was diagnosed with bi-polar disorder.  In 
addition, hearing testimony from the Veteran and several 
witnesses from a January 2008 Travel Board hearing were added to 
the record.  The Veteran testified that his back condition and 
subsequent physical limitations have created psychological 
problems.  In addition the Veteran testified that doctors had 
related his psychiatric disorder to his medications and lack of 
sleep, due to his service-connected back disability.  

Finally, a July 2008 buddy statement indicates that the Veteran 
sustained head injuries in 1974 and 1976.  The buddy also 
reported having observed the Veteran develop a different 
personality which included an inability to mentally figure out 
facts.  

The evidence that has been submitted since the January 1994 
rating decision is both new and material.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  The 
evidence submitted tends to indicate that there is a possible 
link between the Veteran's service-connected back disability and 
his psychiatric disorder and also tends to indicate that there is 
a possible link between the Veteran's service and his psychiatric 
disorder.  

After reviewing the record, the Board finds that new and material 
evidence has been submitted to reopen the Veteran's service 
connection claim for a psychiatric disorder, claimed variously as 
bipolar disorder, depression, anxiety, and cognitive impairment, 
to include as secondary to service connected discogenic disease 
of L5-S1 with lumbar strain.  


ORDER

New and material evidence having been received, service 
connection for a psychiatric disorder, claimed variously as 
bipolar disorder, depression, anxiety, and cognitive impairment, 
to include as secondary to service connected discogenic disease 
of L5-S1 with lumbar strain, is reopened, and is granted to this 
extent only.  


REMAND

With respect to the Veteran's claim for entitlement to service 
connection for a psychiatric disorder, claimed variously as 
bipolar disorder, depression, anxiety, and cognitive impairment, 
to include as secondary to service connected discogenic disease 
of L5-S1 with lumbar strain and entitlement to service connection 
for headaches, to include as secondary to service connected 
discogenic disease of L5-S1 with lumbar strains, the Board has 
determined that further development is warranted.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.

With respect to the Veteran's claim for entitlement to service 
connection for headaches, there is evidence of a current 
disability as the September 2005 VA examiner diagnosed the 
Veteran with chronic migraine headaches.  In addition a July 2008 
statement from the Veteran's buddy indicated that the Veteran was 
struck in the head during a bayonet training exercise.  The buddy 
also reported that the Veteran fell from an obstacle course and 
sustained a head injury.  The buddy stated that both of these 
injuries required medical attention.   

In considering the evidence indicating head trauma in service and 
a current diagnosis of chronic migraine headaches, a VA 
examination is necessary to obtain an opinion as to whether the 
Veteran's headaches are related to his military service.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

The Veteran has also alleged that his headaches are secondary to 
service connected discogenic disease of L5-S1 with lumbar strain.  
The Board notes that the Veteran was examined in September 2005 
and the VA examiner opined that the Veteran's headaches were not 
related to his service-connected back condition.  However, that 
opinion was not supported with rationale and as such a new 
opinion with respect to the Veteran's secondary service 
connection claim should be obtained.  

With respect to the Veteran's claim for a psychiatric disorder, 
the Board has determined that a VA examination and etiology 
opinion is necessary in order to adjudicate the claim.  

The Veteran has alleged that he has developed a psychiatric 
condition as secondary to his service-connected back disability.  
The Veteran was afforded a VA examination in April 1993.  The 
examiner stated he had no orthopedic data about the nature of the 
Veteran's back injury but certainly the degree of disability and 
the amount of treatment that he has had for this problem as well 
as the nature of the pain strongly suggests a psychological 
element.  The examiner opined that it would not be unreasonable 
to suggest a diagnosis like somatoform disorder with depression-
if this were the diagnosis it would truly relate to his service 
activities.  The examiner also opined that he has seen low back 
pain associated with depression on a frequent basis and the 
Veteran may be somewhat depressed.  However, the examiner noted 
that in speaking with the Veteran he found the Veteran's behavior 
to be more bizarre than depressed.  

In addition, the Veteran testified at his 2008 Board hearing that 
the medications, lack of sleep, and physical limitations have 
caused him to develop a psychiatric condition.  Given that the 
Veteran has been diagnosed with bi-polar disorder, since the 
April 1993 VA examination, and has provided lay testimony which 
further relates his current symptoms to his service-connected 
disability, the Board finds that a VA examination is necessary in 
order to determine whether the Veteran's current psychiatric 
disorder is related to his service-connected disability or his 
military service in anyway.  The Board notes that VA-provided 
medical examinations must be legally "adequate."  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  To that end, 
examinations must be both "thorough and contemporaneous."  Caluza 
v. Brown, 7 Vet. App. 498, 505-06 (1995); accord Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  A thorough examination 
"must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, it must 
provide "sufficient detail" to enable the Board to make a "fully 
informed evaluation."  Id.  The Board finds that the April 1993 
VA examination does not provide sufficient detail to enable the 
Board to make a fully informed evaluation because additional 
evidence has been added to the claims file and therefore the 
Veteran should be afforded a contemporaneous VA examination which 
takes into account all of the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an examination by a VA examiner with the 
appropriate expertise in order to determine 
(1) the nature and etiology of any current 
psychiatric disorder, to include bi-polar 
disorder and (2) the nature and etiology of 
his chronic migraine headaches.  The claims 
file and a copy of this Remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims file.  Based on examination findings 
and a review of the claims file, the 
examiner should specifically express an 
opinion as to the following:

(1) Does the Veteran have a current 
psychiatric disorder, to include bipolar 
disorder?

(2) Is it is at least as likely as not (is 
there is a 50 percent chance or more) that 
any such disorder was incurred during the 
Veteran's period of service, or is 
otherwise etiologically related to the 
Veteran's period of service in any way?  

(3) Is it is at least as likely as not (is 
there is a 50 percent chance or more) that 
any such disorder is related to the 
Veteran's service-connected discogenic 
disease of L5-S1 with lumbar strain in any 
way?  The examiner should review and 
specifically comment on the April 1993 
VA examination report.  

(4) Does the Veteran currently have chronic 
migraine headaches?

(5) If so, is it is at least as likely as 
not (is there is a 50 percent chance or 
more) that chronic migraine headaches were 
incurred during the Veteran's period of 
service, or is otherwise etiologically 
related to the Veteran's period of service 
in any way?  

(6) In addition, is it is at least as 
likely as not (is there is a 50 percent 
chance or more) that chronic migraine 
headaches are related to the Veteran's 
service-connected discogenic disease of L5-
S1 with lumbar strain in any way?

The examiner is advised that the 
Veteran is competent to report injuries 
and symptoms in service, regardless of 
the contents of the service treatment 
records, and that the Veteran's reports 
must be considered.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  After undertaking any additional notice 
or development deemed appropriate, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
issue the Veteran and his representative an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


